UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-6156



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THEODORE O. LOFTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-91-58-H)


Submitted:   June 17, 1998                 Decided:   July 13, 1998


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Theodore O. Loftin, Appellant Pro Se. Anne Margaret Hayes, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore O. Loftin appeals the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (1994) (current version at

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)).* We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Loftin, No. CR-91-58-H (E.D.N.C. Jan. 4,

1996). See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S.

June 23, 1997) (No. 96-6298). The motions to appoint counsel and to

amend pleadings are denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although Loftin styled his motion a motion for modification
of sentence, see 28 U.S.C. § 3582 (West 1994), it is more properly
construed as one brought pursuant to 28 U.S.C.A. § 2255.

                                2